Examiner’s Amendment


(1) An Examiner's Amendment to the record appears below.  Should the changes be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

The amendment to the claims is to correct obvious minor clerical errors.  See MPEP 1302.04.



(2) The numbering of claims filed by Applicant on 08/17/2021 is not in accordance with 37 CFR 1.126, which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).

The claims filed by Applicant on 08/17/2021 have been renumbered as new claims 40 – 52, and the renumbered claims are listed starting on the next page of this Notice.




EXAMINER’S AMENDMENT TO THE CLAIMS

(3) This listing of claims will replace all prior versions and listings of the claims in the present application:


40. (New) A method of treating a subject having a cancer or an infection comprising administering to the subject a therapeutically effective amount of at least one agent that selectively inhibits or blocks the expression or activity of both RGMb and PD-1, wherein the at least one agent is a bispecific or multispecific antibody, or antigen binding fragment thereof, selective for both RGMb and PD-1, or 
wherein the at least one agent is a combination of agents comprising a first antibody, or an antigen binding fragment thereof, that specifically binds to RGMb, and a second antibody, or an antigen binding fragment thereof, that specifically binds to PD-1, 
wherein the antibody that specifically binds to RGMb is selected from the group consisting of 1) anti-RGMb antibodies that block the interaction between a BMP and RGMb without blocking the interaction between PD-L2 and RGMb, 2) anti-RGMb antibodies that block the interaction between NEO1 and RGMb without blocking the interaction between PD-L2 and RGMb, 3) anti-RGMb antibodies that block both the BMP/RGMb interaction and NEO1/RGMb interaction and without blocking the interaction between PD-L2 and RGMb, 4) anti-RGMb antibodies that block the interaction between a BMP and RGMb and block the interaction between PD-L2 and RGMb, 5) anti-RGMb antibodies that block the interaction between NEO1 and RGMb and block the interaction between PD-L2 and RGMb, and 6) anti-RGMb antibodies that block both the BMP/RGMb interaction and NEO1/RGMb interaction and further block the interaction between PD-L2 and RGMb.

41. (New) The method of claim 1, wherein the antibody that specifically binds PD-1 is selected from the group consisting of anti-PD-1 antibodies that block the interaction between PD-1 and PD- L1 without blocking the interaction between PD-1 and PD-L2; anti-PD-1 antibodies that block the interaction between PD-1 and PD-L2 

42. (New) The method of claim 40 or 41, wherein said antibody, or antigen binding fragment thereof, is murine, chimeric, humanized, composite, or human.

43. (New) The method of claim 40 or 41, wherein said antibody, or antigen binding fragment thereof, is detectably labeled, comprises an effector domain, comprises an Fc domain, and/or is selected from the group consisting of Fv, F(ab')2, Fab', dsFv, scFv, sc(Fv)2, and diabodies fragments.

44. (New) The method of claim 40 or 41, wherein said antibody, or antigen binding fragment thereof, is conjugated to a cytotoxic agent.

45. (New) The method of claim 44, wherein said cytotoxic agent is selected from the group consisting of a chemotherapeutic agent, a biologic agent, a toxin, and a radioactive isotope.

46. (New) The method of claim 40 or 41, wherein said at least one agent is administered in a pharmaceutically acceptable formulation.

47. (New) The method of claim 40 or 41, wherein anergy, exhaustion, and/or clonal deletion of immune cells in the subject is reduced.

48. (New) The method of claim 40 or 41, further comprising administering one or more additional agents or therapies that upregulates an immune response or treats the cancer or infection.

49. (New) The method of claim 48, wherein the one or more additional agents or therapies is selected from the group consisting of immunotherapy, immune checkpoint 

50. (New) The method of claim 40 or 41, wherein the subject is a mammal.

51. (New) The method of claim 50, wherein the mammal is an animal model of the cancer or infection or is a human.

52. (New) The method of claim 50, wherein the mammal is a human.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached at 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ILIA I OUSPENSKI/           Primary Examiner, Art Unit 1644